Case 9:18-cr-00013-RC-ZJH Document 37 Filed 03/25/19 Page 1 of 3 PageID #: 100




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                 LUFKIN DIVISION

                                             §
 UNITED STATES OF AMERICA
                                             §
                                             §
                                             §      CRIMINAL No.: 9:18-CR-13
 v.
                                             §
                                             §
 JOEL RUEBEN LAMBRIGHT, JR                   §



                                   AMENDED PRE‐TRIAL ORDER

      This case is set for Final Pre‐Trial on       May 13, 2019     , at 10:00 a.m., in the
Jack Brooks Federal Courthouse, Beaumont, Texas, ctrm#4 and Jury Selection and Trial on
June 24, 2019             at 10:00 a.m.*            in the Ward Burke Courthouse, Lufkin, TX



      The following deadlines shall apply in this case.

      April 22, 2019           Any motion for continuance shall be filed with the court.


      April 24, 2019           Parties shall file any pretrial motions not specifically listed
                               in this order.


      April 29, 2019           Counsel for the government shall deliver to counsel for the

                                                1
Case 9:18-cr-00013-RC-ZJH Document 37 Filed 03/25/19 Page 2 of 3 PageID #: 101



                          the defendant(s) proposed jury instructions.



     April 29, 2019       Pursuant to the holding in United States of America v. Ellis,
                          547 F.2d 863 (5th Cir. 1977) the parties shall notify the court of
                          any plea agreement. Notification shall be by hand delivery
                          or fax of a signed copy of the plea agreement. No plea
                          agreement entered into after the deadline shall be honored by
                          the court without good cause shown.



     May 1, 2019          Parties shall file any responses to pretrial motions.


     May 3, 2019          If the parties do not notify the court of a plea agreement as
                          provided above, defense counsel shall deliver to counsel for
                          the government any additional jury instructions desired by
                          defendants. If two or more defendants are represented by
                          separate counsel, their submission should be made jointly.

     May 7, 2019          Counsel for defendant(s) and counsel for the government
                          shall confer to determine which jury instructions can be
                          agreed to.

     May 7, 2019          Parties shall file any motions in limine.


     May 9, 2019          Counsel for the government and counsel for the defendant(s)
                          shall:


          A.          Jointly file agreed upon instructions;

          B           Each file their desired proposed instructions which were not
                      agreed upon, citing the authority for each instruction;




                                         2
Case 9:18-cr-00013-RC-ZJH Document 37 Filed 03/25/19 Page 3 of 3 PageID #: 102




                 C.                  Each file any objections to the other’s proposed jury instructions.
                                     Objections must be written, specific, cite authority, and include
                                     any alternate instructions counsel deem more appropriate; and

                 D.                  If counsel believes that a written response to a particular motion
                                     in limine is needed, file it.1

      Any party seeking to file proposed jury instructions after the deadline may do so
only with leave of the court.

       All exhibits to be used for trial shall be pre‐marked numerically and in succession.
(Groups of exhibits pertaining to the same subject, such as photos of the same scene may,
at counsel’s discretion, be numbered and lettered, ie 2a, 2b, 2c, etc.) Prior to the start of a
party’s case in chief, that party shall provide opposing counsel and the court a list of
witnesses and a list of exhibits anticipated to be introduced during the case in chief, and
a copy of each marked exhibit.


          SIGNED this 25th day of March, 2019.




                                                                     _________________________
                                                                     Zack Hawthorn
                                                                     United States Magistrate Judge


*Counsel should be prepared to try this case on this date. Cases will be tried in order
with other cases on the docket. (Depending on the disposition of other cases on the
court’s docket, jury selection may be the following week. The court will notify counsel
as soon as possible if this is necessary.)




          1
           This is not an invitation or requirement to file written responses. Most motions in limine can be decided without a
written response. But, if briefing is needed on a particularly difficult or novel issue the court needs some time to review the
matter.

                                                                3
